       Case 1:19-cv-02607 Document 4-17 Filed 09/03/19 Page 1 of 1



                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

GUY SNODGRASS                             *
                                          *
       Plaintiff,                         *
                                          *
       v.                                 *          Civil Action No: 19-2607
                                          *
DEPARTMENT OF DEFENSE                     *
                                          *
       Defendant.                         *
*      *     *         *      *       *   *          *       *        *     *      *
                                        ORDER

    Upon consideration of Plaintiff’s Application for a Preliminary/Permanent Injunction,
and the entire record herein, it is this ______ day of ____________ 2019, hereby
    ORDERED, that Plaintiff’s Motion is granted; and further,
    ORDERED, that Defendant shall issue a formal written determination regarding the
Plaintiff’s Manuscript within three (3) business days; and further,
    ORDERED, that Defendant shall file with this Court any supporting classified
declarations, in camera, ex parte, defending any asserted classification decisions, and
contemporaneously file a public, unclassified version as permitted; and further,
    ORDERED, that Defendant is permanently enjoined from prohibiting Plaintiff from
publishing any information in his Manuscript that is unclassified




                                      _________________________________________
                                      UNITED STATED DISTRICT JUDGE
